 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10   ADAM COX, individually, by and through                Case No.: 3:17-cv-00597-GPC-AGS
     his durable power of attorney, VICTOR
11
     COX, and on behalf of himself and others              ORDER GRANTING UNOPPOSED
12   similarly situated; MARIA OVERTON,                    MOTION FOR ORDER (1)
     individually, and on behalf of herself and            GRANTING PRELIMINARY
13
     others similarly situated; JORDAN                     APPROVAL OF CLASS ACTION
14   YATES, individually, and on behalf of                 SETTLEMENT, (2) CERTIFYING
     himself and others similarly situated;                SETTLEMENT CLASS, (3)
15
                                                           APPOINTING CLASS
16                                     Plaintiffs,         REPRESENTATIVES AND CLASS
     v.                                                    COUNSEL, (4) APPROVING NOTICE
17
     AMETEK, INC., a Delaware corporation;                 PLAN, AND (5) SETTING FINAL
18   THOMAS DEENEY, individually;                          APPROVAL HEARING
     SENIOR OPERATIONS LLC, a limited
19
     liability company; and DOES 1 through
20   100, inclusive,
                                  Defendants.
21
22   SENIOR OPERATIONS, LLC, a
     Delaware limited liability company,
23
24                        Third-Party Plaintiff,
     v.
25
26   GREENFIELD MHP ASSOCIATES, L.P.,
     a California limited partnership; KORT &
27
     SCOTT FINANCIAL GROUP, LLC, a
28   California limited liability company;
                                                       1
                            Order for Preliminary Approval of Class Action Settlement
                                                                                        3:17-cv-00597-GPC-AGS
 1   TUSTIN RANCH PARTNERS, INC., a
     California corporation; SIERRA
 2
     CORPORATE MANAGEMENT, INC., a
 3   California corporation; VILLA CAJON
     MHC, L.P., a Utah limited partnership;
 4
     KMC CA MANAGEMENT, LLC, a Utah
 5   limited liability company; KINGSLEY
     MANAGEMENT CORP., a Utah
 6
     corporation; STARLIGHT MHP, LLC, is a
 7   California limited liability company; and
     ROES 101-200, inclusive,
 8
 9                     Third-Party Defendants.
10
     AMETEK, INC., a Delaware corporation;
11   THOMAS DEENEY, individually;
12
                          Third-Party Plaintiff,
13   v.
14
     GREENFIELD MHP ASSOCIATES, L.P.,
15   a California limited partnership; KORT &
     SCOTT FINANCIAL GROUP, LLC, a
16
     California limited liability company;
17   TUSTIN RANCH PARTNERS, INC., a
     California corporation; SIERRA
18
     CORPORATE MANAGEMENT, INC., a
19   California corporation; VILLA CAJON
     MHC, L.P., a Utah limited partnership;
20
     KMC CA MANAGEMENT, LLC, a Utah
21   limited liability company; KINGSLEY
     MANAGEMENT CORP., a Utah
22
     corporation; STARLIGHT MHP, LLC, is a
23   California limited liability company; and
     ROES 101-200, inclusive,
24
25                     Third-Party Defendants.
26
27
28
                                                      2
                           Order for Preliminary Approval of Class Action Settlement
                                                                                       3:17-cv-00597-GPC-AGS
 1            Currently before the Court is Plaintiffs Adam Cox, Maria Overton and Jordan
 2   Yates’ (“Plaintiff”) unopposed motion for preliminary approval of class settlement and
 3   provisional settlement class certification under Rule 23 of the Federal Rules of Civil
 4   Procedure. Given the Court’s familiarity with this settlement,1 the Court finds the
 5   matter suitable for disposition without oral argument and VACATES the hearing
 6   currently set for June 8, 2020. This Court has reviewed the motion, including the
 7   Settlement Agreement and Release (“Settlement Agreement”). Based on that review
 8   and the findings below, the Court finds good cause to grant the motion.2
 9            FINDINGS:
10            1.   The Settlement Agreement appears to be the product of serious, informed,
11   non-collusive negotiations and falls within the range of possible approval as fair,
12   reasonable and adequate. See In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078,
13   1079 (N.D. Cal. 2007) (granting preliminary approval where the settlement “appears to
14   be the product of serious, informed, non-collusive negotiations, has no obvious
15   deficiencies, does not improperly grant preferential treatment to class representatives or
16   segments of the class, and falls within the range of possible approval”). This settlement
17   was the result of three separate settlement conferences, two held by Magistrate Judge
18   Andrew Schopler in January and March 2019 and one held by the undersigned in
19   September 2019. Each party was represented at those conferences by sophisticated and
20   zealous counsel, and the final settlement agreement reflects hard-won concessions by all
21   sides.
22
23
     1
       Following a referral from Hon. Gonzalo P. Curiel, the undersigned held a settlement
24
     conference on September 20, 2019 that resulted in a global settlement of four related
25   actions (15cv1394; 15cv1525; 17cv597; 19cv1361). The parties consented to the
     undersigned retaining jurisdiction to approve class settlements and to resolve disputes
26
     related to those settlements. The undersigned is familiar with the factual background of
27   these cases and the terms of the settlement.
     2
       Capitalized terms in this Order, unless otherwise defined, have the same definitions as
28
     those terms in the Settlement Agreement.
                                                        3
                             Order for Preliminary Approval of Class Action Settlement
                                                                                         3:17-cv-00597-GPC-AGS
 1         2.     The Full Notice, U.S. Mail Notice, Email Notice, Publication Notices, and
 2   Claim Form (attached to the Settlement Agreement), and their manner of transmission,
 3   comply with Rule 23 and due process because the notices and forms are reasonably
 4   calculated to adequately apprise class members of (i) the pending lawsuit, (ii) the
 5   proposed settlement, and (iii) their rights, including the right to either participate in the
 6   settlement, exclude themselves from the settlement, or object to the settlement.
 7   IT IS ORDERED THAT:
 8         1.     Settlement Approval.            The Settlement Agreement, including the Full
 9   Notice, U.S. Mail Notice, Email Notice, Publication Notices, and Claim Form are
10   preliminarily approved.
11         2.     Provision of Class Notice.              Class Members shall be notified of the
12   settlement in the manner specified under Section 22 of the Settlement Agreement.
13         3.     Claim for Settlement Benefits. Class Members who want to receive
14   settlement benefits under the Settlement Agreement must accurately complete and
15   deliver a Claim Form to the Claims Administrator consistent with Section 30 of the
16   Settlement Agreement, and in no event later than two years after entry Final Approval in
17   this matter by the Court, as set forth in Section 25 of the Settlement Agreement.
18         4.     Objection to Settlement.             Class Members who have not submitted a
19   timely written exclusion request pursuant to paragraph 6 below and who want to object
20   to the Settlement Agreement must deliver a written objection to the Claims
21   Administrator no later than thirty (30) calendar days before the Final Approval hearing.
22   The delivery date is deemed to be the date the objection is deposited in the U.S. Mail as
23   evidenced by the postmark. The objection must include: (a) the name and case number
24   of the Action “Cox, et al. v. Ametek, Inc., et al., Case No. 17-cv-00597”; (b) the full
25   name, address, and telephone number of the person objecting (email address is
26   optional); (c) the words “Notice of Objection” or “Formal Objection”; (d) in clear and
27   concise terms, the objection and legal and factual arguments supporting the objection;
28   and (e) facts showing that the person objecting is a Class Member.                         The written
                                                        4
                             Order for Preliminary Approval of Class Action Settlement
                                                                                         3:17-cv-00597-GPC-AGS
 1   objection must be signed and dated and must include the following language
 2   immediately above the signature and date: “I declare under penalty of perjury under the
 3   laws of the United States of America that the foregoing statements regarding class
 4   membership are true and correct to the best of my knowledge.” Any Class Member
 5   who submits a written objection, as described in this paragraph, may appear at the
 6   Fairness Hearing, either in person or through personal counsel hired at the Class
 7   Member’s expense, to object to the Settlement Agreement. Class Members or their
 8   attorneys intending to make an appearance at the Fairness Hearing, however, must
 9   include on the timely and valid written objection a statement substantially similar to
10   “Notice of Intention to Appear.” If the objecting Class Member intends to appear at the
11   Fairness Hearing through counsel, he or she must also identify the attorney(s)
12   representing the objector who will appear at the Fairness Hearing and include the
13   attorney(s) name, address, phone number, e-mail address, and the state bar(s) to which
14   counsel is admitted. If the objecting Class Member intends to request the Court to allow
15   the Class Member to call witnesses at the Fairness Hearing, such request must be made
16   in the Class Member’s written objection, which must also contain a list of any such
17   witnesses and a summary of each witness’s expected testimony. Only Class Members
18   who submit timely written objections including Notices of Intention to Appear may
19   speak at the Fairness Hearing. If a Class Member makes an objection through an
20   attorney, the Class Member will be responsible for his or her personal attorney’s fees
21   and costs.   The objection will not be valid if it only objects to the lawsuit’s
22   appropriateness or merits.
23         5.     Failure to Object to Settlement. Class Members who fail to object to the
24   Settlement Agreement in the manner specified above will: (1) be deemed to have
25   waived their right to object to the Settlement Agreement; (2) be foreclosed from
26   objecting (whether by a subsequent objection, intervention, appeal, or any other
27   process) to the Settlement Agreement; and (3) not be entitled to speak at the Fairness
28   Hearing.
                                                       5
                            Order for Preliminary Approval of Class Action Settlement
                                                                                        3:17-cv-00597-GPC-AGS
 1         6.     Requesting Exclusion. Class Members who want to be excluded from the
 2   settlement must send a letter or postcard to the Claims Administrator stating: (a) the
 3   name and case number of the Action “Cox, et al. v. Ametek, Inc., et al., Case No. 17-cv-
 4   00597”; (b) the full name, address and telephone number of the person requesting
 5   exclusion (email address is optional); and (c) a statement that the person does not wish
 6   to participate in the Settlement, postmarked no later than thirty (30) calendar days
 7   before the Final Approval hearing.
 8         7.     Provisional Certification for Settlement Purposes.                     For purposes of
 9   settlement the Classes are provisionally certified as follows:
10
11                Medical Consultation Program Subclass:
12
                  Every person who resided in the following mobile home parks for one or
13                more calendar year between January 1, 1963, and April 13, 2020: 1)
                  Greenfield Mobile Estates, 400 Greenfield Drive, El Cajon, California
14
                  92021; 2) Starlight Mobile Home Park 351 E Bradley Avenue, El Cajon,
15                California 92021; 3) Villa Cajon Mobile Home Estates, 255 E Bradley
                  Ave., El Cajon, California 92021.
16
17                Mobile Home Coach Mitigation System Subclass:
18
                  Every person who as of April 13, 2020, owns the mobile home coach at the
19                following locations: 1) Greenfield Mobile Estates, 400 Greenfield Drive, El
                  Cajon, California 92021; Starlight Mobile Home Park, 351 E Bradley
20
                  Avenue, El Cajon, California 92021; Villa Cajon Mobile Home Estates,
21                255 E Bradley Ave., El Cajon, California 92021.
22
           8.     Conditional Appointment of Class Representative and Class Counsel.
23
     For purposes of settlement, Plaintiffs Maria Overton and Jordan Yates are conditionally
24
     certified as the Class Representatives to implement the Parties’ settlement in accordance
25
     with the Settlement Agreement. For purposes of settlement, the law firms of Baron and
26
     Budd and Gomez Trial Attorneys are conditionally appointed as Class Counsel for
27
     settlement purposes. Plaintiffs and Class Counsel must fairly and adequately protect the
28
     Class’s interests.
                                                       6
                            Order for Preliminary Approval of Class Action Settlement
                                                                                        3:17-cv-00597-GPC-AGS
 1         9.      Termination. If the Settlement Agreement terminates for any reason, the
 2   following will occur: (a) Class Certification for settlement purposes will be
 3   automatically vacated; (b) Plaintiffs will revert to their prior status as non-settlement
 4   Class representatives; (c) Plaintiffs’ counsel will stop functioning as settlement Class
 5   Counsel, but will revert to their prior status as non-settlement Class counsel; and (d) this
 6   action will revert to its previous status in all respects as it existed immediately before
 7   the Parties executed the Settlement Agreement. This Order will not waive or otherwise
 8   impact the Parties’ rights or arguments regarding class certification or any trial of any
 9   claims.
10         10.     No Admissions. Nothing in this Order is, or may be construed as, an
11   admission or concession on any point of fact or law by or against any Party.
12         11.     Stay of Dates and Deadlines.                 All pretrial and trial proceedings and
13   deadlines are stayed and suspended until further notice from the Court, except for such
14   actions as are necessary to implement the Settlement Agreement and this Order.
15         12.     CAFA Notice. The Court finds that Defendants have complied with 28
16   U.S.C. §1715(b).
17         13.     Fairness Hearing. On August 24, 2020, at 11:30 a.m., this Court will
18   hold a Fairness Hearing to determine whether the Settlement Agreement should be
19   finally approved as fair, reasonable, and adequate. Based on the date of this Order and
20   the date of the Fairness Hearing, the following are the certain associated dates in this
21   Settlement:
22                    Event                                  Timing                          Date
23
      Preliminary Approval Granted                  Day 1
24
25    Class Settlement Website                      On or before Day 15
26    Activated

27
28
                                                         7
                              Order for Preliminary Approval of Class Action Settlement
                                                                                          3:17-cv-00597-GPC-AGS
 1                   Event                                  Timing                          Date
 2
      Notice First Published in Print              Day 30 or as soon as
 3    Sources                                      reasonably possible
 4                                                 after Order Granting
                                                   Preliminary Approval
 5    Class Counsel to File Motion for             45 days before Final
 6    Attorney’s Fees and Costs and                Approval Hearing
      Incentive Awards
 7    Last Day to Postmark or Submit               30 days before Final
 8    Objection or Request for Exclusion           Approval Hearing
      Online
 9    Parties to File Motion for Final             30 days before Final
10    Approval                                     Approval Hearing
11    Parties to Respond to Objectors              14 days before Final
                                                   Approval Hearing
12
      Final Approval Hearing                                                       August 24, 2020,
13                                                                                 subject to Court
                                                                                   availability
14
15         This Court may order the Fairness Hearing to be postponed, adjourned, or

16   continued. If that occurs, the updated hearing date shall be posted on the Settlement

17   Website, but other than the website posting, Defendants will not be required to provide

18   any additional notice to Class Members.

19         *     *     *

20         IT IS SO ORDERED.

21   Dated: April 13, 2020                                __________________________________
22                                                        Hon. Larry Alan Burns
                                                          Chief United States District Judge
23
24
25
26
27
28
                                                        8
                             Order for Preliminary Approval of Class Action Settlement
                                                                                         3:17-cv-00597-GPC-AGS
